Filed Pursuant to Rule 433 Registration Statement No. 333-180300-03 March 23, 2012 Credit Suisse has filed a registration statement (including prospectus supplement and prospectus) with the Securities and Exchange Commission, or SEC, for the offering of securities. Before you invest, you should read the applicable pricing supplement, the Prospectus Supplement dated March 23, 2012, and Prospectus dated March 23, 2012, to understand fully the terms of the securities and other considerations that are important in making a decision about investing in the securities. You may get these documents without cost by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, Credit Suisse, any agent or dealer participating in an offering will arrange to send you the applicable pricing supplement, prospectus supplement and prospectus if you so request by calling toll-free 1 (800) 221-1037. Credit Suisse / The Cushing ® 30 MLP Index ETN (ETN) Investment Terms Ticker: MLPN Intraday indicative value ticker: MLPN.IV Bloomberg index ticker: MLPX CUSIP: 22542D852 Primary exchange: NYSE Arca ETN Annual Investor fee: 0.85% Inception date: April 13, 2010 Index: The Cushing ® 30 MLP Index n There are also risks to investing in the ETN, certain of which are summarized below.
